678


                                                                                   .




     OFFICE   OF THE AlTORNEY                 QENERAL          OF TEXAS
                                    AUSTIN




        xou &biro           that
relative to the   intapre




                                                      a11 mea6yB) both Ret
                                                      ttad to the Bane,
                                                      er aepesit in the
                                                      MI are mrease4


                                     red by the bbove meatloaod
                                   eat or the net Siaee (not ia-
                                   t) be   remitted       to   the   oaae,
                                   onazbrioa for deposit in the
u'aao,   Fi8h   h qrter   Coad84ioa - page P



          The law to mhlab you refer ia earrled la Vernon*8
Rerired Citil matuter as Artlole 9340* The seuond para-
graph or secfioa 8 of such law providem@




         be rmlttml to the Oaae, Wsh L Oyster Com&m-
         ml011at it8 0SSioe la Auetia, teus, aot later
         than the lmbdq     of themath tollmingthair
         oolleotioa and shall be depotdtedby raid Game,
         Fish 6iOyster QoPPdesioa to the State trearut7
         to tho 4redlt oi the rldr and Opter FUNI.*
         (Biuphab3 our*r) .
                Thie language Is repeated in Section 0 of the am
AOt, firat PaPagraph.
                Artiole950 of the Code oi Crladnal Prooedurs pro-
rldosI
               'The Dietriot or County Attoraiq mhall be
         sntitled to tea per oeat of all iines, iorfeit-
         urea or moneys oollec.te(lfor tho State or oouaty,
         upon judgaeatr  ~OOOT~~~  v tit and the 01e~k
         of the 00~1% in whioh said Wgmmit8 or4 reader-
         ed shall be eatitled to five per 44nt of the
         amOunt Of mid jUd@l@JltS, t0 be paid Out Of th0
         aaount Then oolleoted.'

                Art4010 061, Code of GrirrfaalFroo4dure1
              vhe sheriff or other offioer mbo oolleote
         money tar the State or oounty, under aw prods-
         ion UP this oode, uoopt jury fees, 6hall be en-
         titled to retain fire per cent thereof when ool-
         leGfed
                Artiolo 44X26of the Revised Oivll Statutes provides
 in p-t1
               '01 all fine8 colleated for iafractions of
          the fish and oyster laws, ten per cent ohs11 go
          to the prosecuting attorney, ami the realdue
I
i
    Game, Fish & ester Gomisaion - page 9




           thereof     shall go to the General Tund o?
           this State.a


                   The language oi Seotioa 9 of Article 934a requires
    the remiesioa of         l~~poll#                 l ee
    $ %lsu wsmp fm& g QP g P a $                             ma    5.m

              This language doea not require the raoisaioa of
    costs of court leseoeed and oolleoted as mob. It does, how-
    ever, require all Piaes to be remitted  in full to the awe,
    Fish 0 Oyoter Coaudseion. *gLL~COlle~fed*           e l be-
    cause ot fines paid a l ll does not admit of any interpretn-
    tion safe that the intent of the Legf6l&xWe was to reqiiire
    the whole SUD collected as a tine tok violation of the pro-
    visions of the oommrcial fishing la0 to be rec;fttedto the
    Game, Fish dcOyster Oowdssion. Sinoe this is a opeoial pro-
    vialon oontrolliug the disgositlonof a particular fine, aml
    rime the lav ot vhioh this language forms a part VW euaot-
    ed by the Legislature, and became efPec.tiveafter Artiola,oM)
    and osl of the code of GriEiW.%lFroosQure and Axtiole 402s of
    the geviaed Girl1 Statutom, it controls the disposition ai
    811 moseys oollected a9 fines for violation of the oar@orf&al
    iieibinglaw.
              Xour Eirot question, therefore, is answered es fol-
    lows: Court oosts, asaeesed and oolleoted a6 suah, are not
    to be remitted to tile Owe, Fish & Oyster Comi8eioa, under
    the provltions ef &tlole 03401
              In reply to your second question, you arc advised
    that the eutire line a88essai and oolleotcd for violatioa of
    &tiole 99&a mast be rolnittaito the Game, Tish S emtcr Gem-
    miraion for deposit in the state treaeury to the credit of
    the Fish and Oyeter Fund.
                    sow' third question requireo no ansm3r,       in viev of
     the amvem        made to the first two questions.
                                             Very   truly yours


                                        BY
                                                      R. 1. Fairohild
     Ilw-M       .2:-:.-,-C
                         .JLiL
                             23. 1943                       Assistant